PER CURIAM.
This is an appeal by the defendants from an adverse judgment based on jury verdicts in a personal injury action. The appellee, Mary MacLaughlin, was injured in a collision between defendants’ taxicab, in which she was a passenger, and another vehicle. Her husband joined in the action, seeking derivative damages. This is the second appearance of this cause here. Liability was not contested by the defendants, and the issues tried were those relating to damages. On the first trial the plaintiffs recovered verdicts aggregating $42,000, of which $15,000 was awarded to the wife, and $27,000 to the husband. Those verdicts were set aside by the trial judge on the ground that they were so excessive as to shock the conscience of the court, and this court affirmed that ruling. See Mac-Laughlin v. Red Top Cab & Baggage Company, Fla.App.1961, 133 So.2d 560. Retrial of the cause, on damages, resulted in verdicts aggregating $48,000, of which $30,-000 was allowed to the wife, and $18,000 to the husband. This time, when importuned on motion for new trial to reject or reduce the verdicts as excessive and unwarranted on the evidence, the trial judge refused. On those arguments as repeated here the appellants have not shown that the trial court was in error or that his ruling represented an abuse of discretion. See Cloud v. Fallís, Fla.1959/ 110 So.2d 669. The elements of damage which the trial judge submitted to the jury were not improper, and we cannot say there was an absence of evidence sufficient to support the jury’s determination of the damage amounts. An experienced trial judge refused to disturb the verdicts, and denied defendants’ motion for new trial. It would not appear to be in the interest of justice to have a third jury assess the damages in this case.
Affirmed.